Order entered February 13, 2017




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-16-01128-CR

                               JUSTIN HILLE, Appellant

                                            V.

                           THE STATE OF TEXAS, Appellee

                   On Appeal from the Criminal District Court No. 3
                                Dallas County, Texas
                         Trial Court Cause No. F05-72778-J

                                        ORDER
      Based on the Court’s opinion on this date, we DIRECT the Clerk to issue the mandate in

this appeal INSTANTER.


                                                   /s/   CRAIG STODDART
                                                         JUSTICE